STATE OF MICHIGAN

                          COURT OF APPEALS



JEFFREY P. BACON,                                                UNPUBLISHED
                                                                 February 14, 2017
              Plaintiff-Appellant,

v                                                                No. 330332
                                                                 Ingham Circuit Court
SUNSHINE PRODUCTS OF MID-MICHIGAN,                               LC No. 15-000032-NO
LLC,

              Defendant-Appellee.


Before: RONAYNE KRAUSE, P.J., and O’CONNELL and METER, JJ.

RONAYNE KRAUSE, P.J. (concurring).

       I concur in the result reached by the majority because I am constrained to do so by our
Supreme Court's decision in Lowrey v LMPS & LMPJ, Inc, ___ Mich ___; ___ NW2d ___
(2016) (Docket No. 153025).

                                                         /s/ Amy Ronayne Krause




                                             -1-